Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1 .212.859.4000
www.friedfrank.com                                                      U80CSDNY
                                                                       'DOCUMENT
                                                                    ! ! ELFCTRONICALLY FILBD ·
                                                                    t1 DOC#:                    .
                                                                    [!ATEFILED: ..          L
                                                  Direct Line: (212) 859-8592
                                                  Fax: (212) 859-4000
                                                  Email: steven.witzel@friedfrank.com


                                                  November 15, 2019

ViaECF

Honorable Sidney H. Stein
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


                      Re: USA v. James, et al., l 3-cr-836 -SHS-Removal from ECF Notice
                        List

Dear Judge Stein:

        I write to respectfully request the withdrawal of my name and email address
from the ECF Notice list for the above case. The case as it relates to the defendant that
I represented has been over for a few years, and it is no longer necessary for me to
receive notifications. Thank you.


                                                           Sincerely,

                                                           s/ Steven M. Witzel

                                                           Steven M. Witzel
